DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-27 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to claims 1 and 15, Zhang et al. US 2017/0125530 A1 in Fig.2E teaches an interconnect structure for a semiconductor device, the interconnect structure comprising: a first dielectric layer; a first metal line, a second metal line, and a third metal line, the first metal line, the second metal line, and the third metal line extending parallel to each other in a first direction and formed in a first metallization layer, wherein the second metal line is disposed adjacent to and between the first metal line and the third metal line; a first region comprising (i) a first segment of the first metal line and (ii) a first segment of the second metal line, wherein the first segment of the first metal line and the first segment of the second metal line are recessed relative to a top surface of the first dielectric layer. However, Zhang et al. or any prior art on record, teaches, suggests or renders obvious, either alone or in combination, a second region comprising a first segment of the third metal line, the first segment of the third metal line comprising a top surface at substantially the same level as the top surface of the first dielectric layer.
Claims 2-14 and 16-27 are allowed because of their dependency to the allowed base claims 1 and 15 respectively.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Examiner’s Telephone/Fax Contacts
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOULOUCOULAYE INOUSSA whose telephone number is (571)272-0596.  The examiner can normally be reached on Monday-Friday (10-18).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEVEN LOKE can be reached on 5712721657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




	/Mouloucoulaye Inoussa/             Primary Examiner, Art Unit 2818